ORDER
PER CURIAM.
United Parcel Service and its insurer, Liberty Mutual Insurance Co., appeal from a decision by the Labor and Industrial Relations Commission awarding James Chamberlain workers’ compensation benefits. The decision of the Labor and Industrial Relations Commission is supported by competent and substantial evidence on the whole record. A written opinion would have no precedential valve. However, the parties have been furnished with a memorandum, for their information only, setting forth the reasons for this order.
The decision of the Labor and Industrial Relations Commission is affirmed. Rule 84.16(b).